                                                                    EXHIBIT N
Case
Case18-13383-CMA
     20-01047-CMA Claim
                  Doc 18-14
                        4-1 Filed
                             Filed10/15/18
                                   10/08/20 Desc
                                             Ent. Main
                                                  10/08/20
                                                       Document
                                                           21:18:49 Page
                                                                     Pg. 15of
                                                                           of38
                                                                    EXHIBIT N
Case
Case18-13383-CMA
     20-01047-CMA Claim
                  Doc 18-14
                        4-1 Filed
                             Filed10/15/18
                                   10/08/20 Desc
                                             Ent. Main
                                                  10/08/20
                                                       Document
                                                           21:18:49 Page
                                                                     Pg. 26of
                                                                           of38
                                                                    EXHIBIT N
Case
Case18-13383-CMA
     20-01047-CMA Claim
                  Doc 18-14
                        4-1 Filed
                             Filed10/15/18
                                   10/08/20 Desc
                                             Ent. Main
                                                  10/08/20
                                                       Document
                                                           21:18:49 Page
                                                                     Pg. 38of
                                                                           of38
